Citation Nr: 1504290	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was presented to reopen a claim for service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a disability rating in excess of 20 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1970 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge during a February 2014 videoconference hearing.  A transcript is associated with the record.  

Although the RO determined the Veteran submitted new and material evidence sufficient to reopen his claim, the Board must determine on its own whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board has reviewed the physical, Veterans Benefits Management System (BVMS), and Virtual VA claims files.

The issue of entitlement to a disability rating in excess of 20 percent for bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 1988, the Board denied the Veteran's appeal for entitlement to service connection for headaches; in January 2013, the Board found there was no clear and unmistakable error in its decision.

2.  Evidence associated with the claims file after the January 1988 Board decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

3.  The Veteran's preexisting headaches were aggravated beyond their natural progression by his active service.


CONCLUSIONS OF LAW

1.  New and material evidence was received to reopen a claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence.

A claim decided by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new or material evidence is presented regarding a disallowed claim.  38 U.S.C.A. §§ 7104(b), 7105(c), 5108.  But see 38 U.S.C.A. § 5108 (the Secretary must reopen the claim and review the former disposition if new and material evidence is presented).  Evidence is new if it was not previously submitted to agency decisionmakers and material if, by itself or in consideration with prior record evidence, it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence must not be cumulative or redundant of the record evidence at the time of the claim's prior final denial and it must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for reopening a claim is low and does not require the claimant to present new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In January 1988, the Board denied the Veteran's claim for service connection for headaches due to a lack of evidence of a nexus between the Veteran's post-service headaches and his pre-service headaches.  The Board therefore finds that private examining physician Dr. Ellis's July 2012 opinion that the Veteran had preexisting migraine headache syndrome and that in-service "noise and strenuous activity sensitized his trigeminal nerve and nervous system into having many more headaches that continued after service" constitutes new and material evidence.  See July 2012 Private Examination.

B.  Service connection.

The Veteran asserts that he had preexisting headaches were aggravated beyond their natural progression by his active service.  See Transcript of Record pp. 12-23.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

For compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.306(b).

A preexisting injury or disease will, however, be considered to have been aggravated by active service if there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As the Veteran's May 1970 enlistment medical examination found no clinical evidence of headaches, the presumption of soundness attaches.  38 U.S.C.A. § 1111 (West 2014).  The Veteran's reports of preexisting disability alone, "in the absence of any contention that [he] never made the statements attributed to him," may, however, constitute clear and unmistakable evidence sufficient to rebut the preexistence prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 237-238 (2012) (discussing Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that a medical opinion based on reports of preservice medical history may rebut the preexistence prong even where there is a lack of recorded history or contemporaneous clinical evidence.  Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000).

The Veteran is competent to report having been given a diagnosis of sinusitis with occasional headaches prior to his enlistment, as headaches are lay-observable and the diagnosis was later confirmed.  See May 1970 Enlistment Medical History (denying frequent and severe headaches but endorsing a history of sinusitis and a concussion); May 1970 Enlistment Medical Examination (noting the Veteran's endorsement of occasional headaches); May 1972 Service Treatment Records; Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4.  His reports are credible and entitled to probative weight, as they have been largely internally consistent over several decades.  See May 1972 Service Treatment Records (reporting history of headaches since age 14); May 1982 VA Examination (reporting history of headaches off and on since age 14 that worsened in 1972).  Therefore, as Dr. Ellis's July 2012 opinion that the Veteran had preexisting migraine headache syndrome was based on the Veterans credible and probative reports of preexisting symptoms, the Board finds that Dr. Ellis's July 2012 opinion and the Veteran's reports together constitute clear and unmistakable evidence that rebuts the preexistence prong of the presumption of soundness.

There is not, however, clear and unmistakable evidence that the Veteran's preexisting headaches were not aggravated in service, as the record contains conflicting evidence.  

Dr. Ellis opined in July 2012 that the Veteran's headaches are as likely as not due to his active service.  The rationale was that strenuous activity and loud noises in service "caused a significant increase" in the Veteran's headaches by sensitizing his trigeminal nerve and nervous system resulting in many more headaches that continued on after his separation from service.  See July 2012 Dr. Ellis Examination.  While Dr. Ellis did not using the specific term "aggravation" in his opinion, the Board infers from Dr. Ellis's findings that the Veteran's headaches preexisted his active service, increased in number due to his service, and continued at that level after his separation that Dr. Ellis meant that the Veteran's headaches were at least as likely as not permanently aggravated beyond their natural progression by his active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The August 2013 VA examiner opined that the Veteran's headaches were less likely than not caused or worsened by his active service.  See August 2013 VA Examination.  The rationale was that there is no clear documentation of headache prior to service; in his May 1970 enlistment medical history the Veteran did not endorse "frequent or severe headache"; the Veteran's current headache is not the same as the headache for which he was treated in service because his in-service headache was treated with sinus and allergy medication while his current symptoms appear more vascular in nature; and his headaches were not worsened beyond their natural progression because they were not chronic in service, as he only sought treatment for headaches once.  Id.  

The August 2013 VA examiner's opinion is, however, inadequate, as it ignores the Veteran's lay testimony regarding the onset and duration of his symptoms as well as evidence in private treatment records.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The Veteran's May 1970 enlistment medical examination reveals that he reported a history of headaches since age 14 and during his May 1987 VA examination he reported that his headaches had increased in frequency in service.  See May 1987 VA Examination.  Further, the August 2013 VA examiner's opinion appears to have ignored pertinent evidence that the Veteran sought treatment for headaches shortly after his separation from service.  The Veteran reported that he had not sought treatment often in service because he did not "want to be a sick commando," he sought treatment in 1973 post-separation but the etiology of his headaches was unknown, and before or while he was in service a belief in a clinical etiology for migraines was not common.  See Transcript of Record pp. 11-23.  Further, since separating from service the Veteran appears to have been diagnosed with several different types of headache.  See May 1972 Service Treatment Records (noting "sinus headache"); September 1991 Oklahoma Otolaryngology Treatment Records (noting weekly allergy shots and medication for migraine and cluster headaches); November 1999 Dr. Hines Letter (finding that the Veteran had common migraines and occasional flares of more debilitating "cluster" migraine headaches that may be exacerbated by stress, lack of sleep, and weather changes).  

While it is unclear from the record whether Dr. Ellis reviewed the entire claims file, the Board gives more probative weight to Dr. Ellis's opinion, as it is based primarily on the Veteran's credible and probative reports of medical history as well as a review of VA treatment records from 1987 to 2012 and the August 2013 VA examiner appeared to disregard the Veteran's credible and probative reports as well as relevant private treatment records.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (holding that the Board is not obligated to accept any examiner's opinion); Transcript of Record p. 18.  

The Board therefore finds that the preponderance of the evidence weighs in favor of finding that the Veteran's preexisting headaches were aggravated beyond their natural progression by his active service.   

In light of the favorable decisions, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

The claim for service connection for headaches is reopened, and service connection for headaches is granted.


REMAND

The record lacks sufficient evidence to decide the claim.  It is unclear which measurement of hearing loss most accurately reflects the severity of the Veteran's bilateral sensorineural hearing loss.  The March 2004 VA examiner determined that air conduction audiometric data were better indicators of the Veteran's hearing loss; however, it is unclear whether each audiogram of record was conducted using air versus bone conduction and some examination reports do not appear to contain air conduction data.  See January 2012 VA Examination.  Further, it is unclear whether speech discrimination scores are accurate indicators of the severity of the Veteran's hearing loss.  The March 2012 VA examiner determined that the use of a speech discrimination score was not appropriate for the Veteran due to language difficulties, cognitive problems, inconsistent speech discrimination scores, or another factor, that makes the combined use of puretone decibel thresholds and speech discrimination inappropriate.  The other VA examiners, however, did not find that the use of speech discrimination scores was inappropriate.  

In addition, it is unclear whether the severity of the Veteran's hearing loss or audiological testing is affected by his headaches.  During his April 2012 VA examination, the Veteran reported that his hearing fluctuated in sensitivity on a day-to-day basis based on the weather and biometric pressure.  In a November 1999 letter, private physician Dr. Hines states that the Veteran's headaches could be exacerbated by stress, lack of sleep, and weather chances.  

The Board lacks the medical expertise to determine which medical evidence most accurately reflects the severity of the Veteran's hearing loss or whether his hearing loss is impacted by his headaches.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

As the record also contains evidence that the Veteran's hearing loss has worsened since his last in-person VA examination, more contemporaneous medical findings are needed to evaluate the current severity of his hearing loss.  See April 2012 VA Audiology Evaluation (noting that the Veteran may be a good candidate for cochlear implants).  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA and Dr. Ellis dated since January 2013.  

2. After any outstanding records have been obtained, schedule the Veteran for an examination by an appropriate examiner regarding the current severity of his bilateral sensorineural hearing loss.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion, based on the record, regarding which medical evidence or clinical indicators best represent the severity of the Veteran's hearing loss.  The examiner should specifically comment on whether speech discrimination scores are appropriate indicators of the severity of the Veteran's hearing loss.  

The examiner MUST also comment on whether a relationship exists between the Veteran's headaches and his bilateral sensorineural hearing loss.  

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms.

If the examiner finds that an opinion cannot be rendered regarding which medical evidence best reflects the severity of the Veteran's hearing loss or a comment cannot be made regarding a possible relationship between the Veteran's headaches and hearing loss without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


